Appeal by the People from an order of the Supreme Court, Queens County (Friedmann, J.), dated February 21, 1989, which granted those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by the defendant to law enforcement officials. By opinion and order of this court dated February 19, 1991, the order was reversed (see, People v Keta, 165 AD2d 172). By opinion and order dated April 2, 1992, the Court of Appeals reversed and remitted the matter to this court for a review of the facts (see, People v Keta, 79 NY2d 474). Justice Sullivan has been substituted for the late Justice Kooper (see, 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed. No opinion. Mangano, P. J., Sullivan, Harwood and Miller, JJ., concur. [See, 142 Misc 2d 986.]